723 N.W.2d 459 (2006)
Stacey HELFER, Next Friend of Amber Seilicki, Minor, Plaintiff-Appellee,
v.
CENTER LINE PUBLIC SCHOOLS and Deanna Lynn Mulrenin, Defendants, Third-Party Plaintiffs-Appellants, and
Michelle Sloat, Defendant, Third-Party Defendant.
Docket No. 131765. COA No. 265757.
Supreme Court of Michigan.
November 15, 2006.
On order of the Court, the application for leave to appeal the June 20, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Macomb Circuit Court for entry of an order granting summary disposition in favor of the defendants.